sb department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uil no setter rat legend taxpayer a i ira x ira y bank m bank n company o individual b individual c amounta amountb amountc amounttd date date date date page of date date dea r this is in response to a letter dated submitted on your behalf by your authorized representative as supplemented by correspondence dated and contained in sec_408 of the internal_revenue_code the code’ in which you request a waiver of the 60-day rollover requirement the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date funds from ira x totaling amount a were transferred by individual c without his knowledge or consent to ira y in a trustee-to-trustee transfer after he became aware of the transfer taxpayer a demanded the money being held in ira y taxpayer a received a check totaling amount b amount a minus a surrender fee company o charged taxpayer a asserts that his failure to accomplish a rollover of amount b within the 60-day period prescribed by sec_408of the code was due to a mistake by his legal advisor individual b sometime between date and date taxpayer a represents that he discovered that funds from ira x totaling amount a had been transferred without his knowledge or consent to ira y taxpayer a subsequently demanded that all of the transferred funds be released to him in response to that demand company o issued a check to taxpayer a on date totaling amount b amount a minus a surrender fee company o charged for surrendering an annuity the original purchase of which had not been authorized by taxpayer a taxpayer a represents that although he is engaged in an on-going effort to recover the surrender fee company o charged at present he is only interested in rolling over amount b taxpayer a asserts that his failure to accomplish a rollover of amount b within the required 60-days was due to a mistake by his legal advisor individual b who not realizing that the check received by taxpayer a on date represented funds paid from an ira and concerned that cashing the check could be construed as full settlement with company o advised taxpayer a not to cash the check taxpayer a was not advised of the need to deposit the check for amount b until after the 60-day rollover period had expired on date taxpayer a deposited amount c into ira certificates of deposit with bank m and on date deposited amount d into an ira with bank n amounts c and d total amount b based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount b page of sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution page of inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by a mistake on the part of his legal advisor individual b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount b provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount b will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id no at please address all correspondence to se t ep ra t4 sincerely yours os ald tu ee aa laura b warshawsky manager employee_plans technical group fe enclosures deleted copy of ruling letter notice of intention to disclose cc
